PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Bejar, et al.						:
Application No.  16/897,576				: ON PETITION
Filed: June 10, 2020					:
Attorney Docket No. 54411-701.301							


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181(a) filed on April 5, 2022. 
 
The petition is DISMISSED.

A renewed petition under 37 CFR 1.181 must be filed within two months of the mailing date of this decision.  Extensions of time under 37 CFR 1.136(a) are not available.

The record reflects that, on January 6, 2021, a non-final Office action was mailed setting a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. On July 6, 2021, applicant filed an “Amendment and Response to Non-Final Office Action”, with a request under 37 CFR 1.136(a) for extension of time within the third month. On August 31, 2021, the Office mailed a communication stating:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

On March 25, 2022, applicant filed an “Amendment and Response to Miscellaneous Action and Non-Final Office Action”, with a request under 37 CFR 1.136(a) for an extension of time within the fifth month. A Notice of Abandonment was mailed on March 30, 2022, stating that the application is abandoned purportedly because no response to the August 31, 2021, communication was received.

The instant petition was filed on April 5, 2022, wherein applicant asserts that the holding of abandonment was improperly imposed because a proper and timely response to the August 31, 2021, communication was filed on March 25, 2022.  Applicant states:

[t]his Petition is filed under 37 CFR 1.181(a), per the provisions of MPEP 711.03(c)(1)(B), and is filed in response to a holding of abandonment of the subject application, as indicated in Notice of Abandonment mailed March 30, 2022. Per the Notice of Abandonment, the Office deemed the instant application abandoned for Applicant’s alleged failure to timely file a proper reply to an Office letter. However, as described in detail below, the reply to the Office letter was not past due at the time of the alleged abandonment, and the Notice of Abandonment is attributable to a mistake by the Office. Applicant therefore respectfully requests that the Office withdraw the holding of Abandonment and correct the status of the above-identified patent application from abandoned to pending.

Briefly, the Office mailed to Applicant a Miscellaneous Action on August 31, 2021 (the “Miscellaneous Action”) setting a 2-month time period for reply. The Miscellaneous Action indicated that the reply to the Office Action filed by Applicant on July 8, 2021 “is not fully responsive to the prior Office Action of 7/17/2020 and 1/6/2021 because of the following omission of matter: Species Election” (see the Miscellaneous Action). The Miscellaneous Action further indicated that “[s]ince the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTH [sic] or SIXTY Y [sic] (60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).”

The Miscellaneous Action did not indicate that the Two Month time period was a 2-month “shortened-statutory” time period. Therefore, since the notice did not explicitly indicate it was a shortened statutory time period, it is therefore a non-statutory time period and available for up to a five (5) month extension of time under § 1.136(a)(1).

Applicant notes that under 37 CFR 1.135, since the Office found that Applicant’s reply to the Office Action of July 17, 2020, was a bona fide reply, the Applicant “may be given a new time period for reply under § 1.134 to supply the omission.”

Further, Applicant notes that it was the Office’s responsibility to indicate in a notice, such as the Miscellaneous Action, whether the time period within which the Applicant must respond is a non-statutory time period or a shortened statutory time period. Absent an explicit indication that a “shortened statutory” time period applies, the time period must be non-statutory (see 37 CFR 1.134, stating that “[a]n Office action will notify the applicant of any non-statutory or shortened statutory time period set for reply to an Office action”).

Accordingly, Applicant was provided an opportunity to reply to the Miscellaneous Action within the non-statutory time period explicitly set forth by the Office in that letter. Applicant filed a response to the Miscellaneous Action on March 25, 2022 (the “Response”), which included a petition for a 5-month extension of time pursuant to § 1.136(a)(1) and the requisite fee, thereby extending the required response deadline to March 31, 2022.

In view of the foregoing, Applicant believes that the Response was a proper and timely reply to the Miscellaneous Action and the Office Action.

Petition, filed April 5, 2022, pgs. 1-2
Applicant’s argument is considered but is not persuasive. It is noted that the communication mailed on August 31, 2021, did not expressly state whether the period for reply was a non-statutory or statutory period for reply; however, such is not dispositive in this instance as the time for prosecuting an application is codified in the statute and promulgated in governing rules. As to this, it is noted that 35 U.S.C § 133, states:
35 U.S.C § 133 - Time for prosecuting application
Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.
Thus, notwithstanding whether the August 31, 2021, expressly stated whether the period for reply was a non-statutory or statutory, 35 U.S.C § 133 mandates that the time for prosecuting an application after an action is given or mailed may not exceed six months after said action is given or mailed. It is further noted that although 35 U.S.C § 133 permits the Office to set a time for prosecuting an application shorter than six months from the date the action is given or mailed, the time period for prosecuting an application may not exceed six months. 
It is further noted that 37 CFR 1.135(c) and 37 CFR 1.134, speak more directly to the facts at hand, and provide:
37 CFR 1.135    Abandonment for failure to reply within time period.
(c) When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may be given a new time period for reply under § 1.134 to supply the omission.
1.134    Time period for reply to an Office action.
An Office action will notify the applicant of any non-statutory or shortened statutory time period set for reply to an Office action. Unless the applicant is notified in writing that a reply is required in less than six months, a maximum period of six months is allowed.
In the instant circumstances, the examiner determined that the reply filed on July 6, 2021, to the non-final Office action mailed on January 6, 2021, was a bona fide reply but deficient and, pursuant to 37 CFR 1.135(c), allowed applicant a shortened period of two months from the mailing date of the August 31, 2021, communication to file a compliant amendment or other appropriate response. While the August 31, 2021, communication did not expressly state whether the period for response was a non-statutory or shortened statutory period, the communication was mailed pursuant to 37 CFR 1.135(c), which indicates that the new time period for reply in which to provide the omission is prescribed under 37 CFR 1.134. It is noted that the time period for reply under 37 CFR 1.134, may be less than six months but may not exceed six months. 
The omission from the August 31, 2021, communication of whether the period for reply was a non-statutory period or shortened statutory period for reply cannot supplant the statutory limitation as prescribed by 35 U.S.C. 133, that the time for prosecuting an application must not exceed six months, neither does it supplant the provisions of 37 CFR 1.134, that the time period for reply to an Office action will not exceed six months. 
Section 711.02 of the Manual of Patent Examining Procedure, citing 37 CFR 1.135(a) states, in pertinent part, that, “…an application becomes abandoned if applicant "fails to reply" to an office action within the fixed statutory period. This failure may result either from (A) failure to reply within the statutory period, or (B) insufficiency of reply, i.e., failure to file a "complete and proper reply, as the condition of the case may require" within the statutory period ( 37 CFR 1.135(b)).”  It is further noted that 35 U.S.C. 133, states that an application shall be held abandoned upon the failure to prosecute the application within six months after any action therein.  In this case, the applicant failed to timely respond to the August 31, 2021, communication within the period prescribed by 35 U.S.C § 133, and the application was properly held abandoned, accordingly.  The petition to withdraw the holding of abandonment is dismissed.
Alternatively, petitioner may revive the application based on unintentional abandonment under 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to August 31, 2021 (unless previously filed), the required petition fee under 37 CFR 1.17(m), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.   

It is noted that applicant paid $3,160.00 on March 25, 2022, for a request under 37 CFR 1.136(a) for an extension of time within the fifth month, to extend the period for reply to the August 31, 2021, communication beyond the six month period allowed for response. As noted above, the period for reply to the August 31, 2021, is extendable only four months beyond the two months allowed.  Thus, the request under 37 CFR 1.136(a) for extension of time within the fifth month obtained on March 25, 2022, cannot be granted as there was no time period running against the application to extend on March 25, 2022. Applicant may consider filing a written request for refund of the amount paid for the request under 37 CFR 1.136(a) for an extension of time within the fifth month. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB

Telephone inquiries regarding this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET